               Case 19-11743-JTD   Doc 843-1   Filed 08/23/21   Page 1 of 6




                                       Exhibit 1

                                    Disputed Claims




DOCS_DE:234620.6 65988/003
                                                     EXHIBIT 1

                                     Disputed, Contingent, and Unliquidated Claims




                                      Claim        Claim       Claim
           Claimant Name/Address                                              Reason for Disallowance
                                     Number       Amount      Priority
    1.    Ballard, Robin L.            81        $13,177.70 General      Alleged personal injury claim is
          2240 E. Wisconsin Avenue                          Unsecured    disputed, contingent, unliquidated,
          Kaukauna, WI 54130                                             and has no basis in the Debtors’
                                                                                                                Case 19-11743-JTD




                                                                         books and records. Claim should
                                                                         be estimated at $0.00 for
                                                                         distribution purposes from the Trust
                                                                         and disallowed in full.
    2.    Butcher, Kelly              381        $10,000.00 General      Alleged personal injury claim is
                                                                                                                Doc 843-1




          PO Box 128                                        Unsecured    disputed, contingent, unliquidated,
          Plymouth, FL 32768                                             and has no basis in the Debtors’
                                                                         books and records. Claim should
                                                                         be estimated at $0.00 for
                                                                         distribution purposes from the Trust
                                                                         and disallowed in full.
                                                                                                                Filed 08/23/21




    3.    Chapman, Marvel A.          257        $90,000.00 General      Alleged personal injury claim is
          The Winjum Law Firm                               Unsecured    disputed, contingent, unliquidated,
          1220 Sunset Drive                                              and has no basis in the Debtors’
          Suite 103                                                      books and records. Claim should
          Norwalk, IA 50211                                              be estimated at $0.00 for
                                                                                                                Page 2 of 6




                                                                         distribution purposes from the Trust
                                                                         and disallowed in full.




DOCS_DE:234607.2 65988/003
                                       Claim       Claim         Claim
           Claimant Name/Address                                               Reason for Disallowance
                                      Number      Amount        Priority
    4.    Dunham, Edgar D.             272       Unliquidated General      Alleged personal injury claim is
          4410 Orange Tree Court                              Unsecured    disputed, contingent, unliquidated,
          St. Joseph, MO 64506                                             and has no basis in the Debtors’
                                                                           books and records. Claim should
                                                                           be estimated at $0.00 for
                                                                           distribution purposes from the Trust
                                                                           and disallowed in full.
    5.    Friedman, Vicki              1025      Unliquidated General      Alleged personal injury claim is
          Marc I. Simon, Esquire --                           Unsecured    disputed, contingent, unliquidated,
                                                                                                                  Case 19-11743-JTD




          Simon and Simon, P.C.                                            and has no basis in the Debtors’
          707 Grant Street, Suite                                          books and records. Claim should
          1200                                                             be estimated at $0.00 for
          Pittsburgh, PA 15219                                             distribution purposes from the Trust
                                                                           and disallowed in full.
                                                                                                                  Doc 843-1




    6.    Israel, Mark, and Esther     914       $13,100,000   General     Alleged personal injury claim is
          Wolfe                                                Unsecured   disputed, contingent, unliquidated,
          c/o Michael M. Marzban                                           and has no basis in the Debtors’
          16000 Ventura Blvd.                                              books and records. Claim should
          Suite 700                                                        be estimated at $0.00 for
          Encino, CA 91436                                                 distribution purposes from the Trust
                                                                                                                  Filed 08/23/21




                                                                           and disallowed in full.
    7.    Jackson, Larry               922       Unliquidated General      Alleged personal injury claim is
          1865 Jellison Street                                Unsecured    disputed, contingent, unliquidated,
          Lakewood, CO 80215                                               and has no basis in the Debtors’
                                                                           books and records. Claim should
                                                                                                                  Page 3 of 6




                                                                           be estimated at $0.00 for
                                                                           distribution purposes from the Trust
                                                                           and disallowed in full.




DOCS_DE:234607.2 65988/003                   2
                                    Claim       Claim        Claim
           Claimant Name/Address                                           Reason for Disallowance
                                   Number      Amount       Priority
    8.    Michael, Peggy            1007      Unliquidated General     Alleged personal injury claim is
          Marc I. Simon, Esquire                           Unsecured   disputed, contingent, unliquidated,
          Simon & Simon, P.C.                                          and has no basis in the Debtors’
          707 Grant Street                                             books and records. Claim should
          Suite 1200                                                   be estimated at $0.00 for
          Pittsburgh, PA 15219                                         distribution purposes from the Trust
                                                                       and disallowed in full.
    9.    Rachel, Latoria           1032       $20,000.00 General      Alleged wrongful termination claim
          1101 McNamee St.                                Unsecured    is disputed, contingent,
                                                                                                              Case 19-11743-JTD




          Leesburg, FL 34748                                           unliquidated, and has no basis in
                                                                       the Debtors’ books and records. No
                                                                       support appended to claim. Claim
                                                                       should be estimated at $0.00 for
                                                                       distribution purposes from the Trust
                                                                                                              Doc 843-1




                                                                       and disallowed in full.
    10. Reynolds, Bonita            1004       $30,000.00 General      Alleged personal injury claim is
        Will Sutor                                        Unsecured    disputed, contingent, unliquidated,
        5401 Gamble Drive                                              and has no basis in the Debtors’
        Ste 101                                                        books and records. Claim should
        St Louis Park, MN 55416                                        be estimated at $0.00 for
                                                                                                              Filed 08/23/21




                                                                       distribution purposes from the Trust
                                                                       and disallowed in full.
    11. Rodriguez, Roger            689        $25,000.00 General      Alleged personal injury claim is
        Attn Thomas J. Miletic                            Unsecured    disputed, contingent, unliquidated,
        Miletic Law Group                                              and has no basis in the Debtors’
                                                                                                              Page 4 of 6




        2600 West Olive Avenue                                         books and records. Claim should
        No 510                                                         be estimated at $0.00 for
        Burbank, CA 91505                                              distribution purposes from the Trust
                                                                       and disallowed in full.



DOCS_DE:234607.2 65988/003                3
                                      Claim       Claim        Claim
           Claimant Name/Address                                             Reason for Disallowance
                                     Number      Amount       Priority
    12. Sanitary District # 1 Town    697       Unliquidated General     Claim identifies claim as
        of Brockway                                          Unsecured   “$2,331.86 continually added every
        P.O. Box 484                                                     quarter with penalties” for “sewer
        Black River Falls, WI                                            water usage.” It’s unclear from the
        54615                                                            claim what claim is or will be
                                                                         asserted. Claim attaches no
                                                                         supporting documents. Claim has
                                                                         no basis in the Debtors’ books and
                                                                         records. Claim should be estimated
                                                                                                                Case 19-11743-JTD




                                                                         at $0.00 for distribution purposes
                                                                         from the Trust and disallowed in
                                                                         full
    13. Schwartz, Ingrid              1009      $100,000.00 General      Alleged personal injury claim is
        Law Offices of Gerald L.                            Unsecured    disputed, contingent, unliquidated,
                                                                                                                Doc 843-1




        Marcus                                                           and has no basis in the Debtors’
        24025 Park Sorrento                                              books and records. Claim should
        Ste 430                                                          be estimated at $0.00 for
        Calabasas, CA 91302                                              distribution purposes from the Trust
                                                                         and disallowed in full.
    14. Stevenson, Jimmie L.          970       Unliquidated General     Alleged personal injury claim is
                                                                                                                Filed 08/23/21




        Scott Jackson                                        Unsecured   disputed, contingent, unliquidated,
        1324 E. Grand Avenue                                             and has no basis in the Debtors’
        PO Box 2403                                                      books and records. Claim should
        Ponca City, OK 74602                                             be estimated at $0.00 for
                                                                         distribution purposes from the Trust
                                                                                                                Page 5 of 6




                                                                         and disallowed in full.




DOCS_DE:234607.2 65988/003                  4
                                     Claim       Claim        Claim
           Claimant Name/Address                                            Reason for Disallowance
                                    Number      Amount       Priority
    15. Wagner, Christa              709       Unliquidated General     Alleged workers’ compensation
        C/O Mary Hoefer, Attorney                           Unsecured   claim is disputed, contingent,
        332 S Linn St., Suite 300                                       unliquidated, and has no basis in
        Iowa City, IA 52240                                             the Debtors’ books and records.
                                                                        Claim should be estimated at $0.00
                                                                        for distribution purposes from the
                                                                        Trust and disallowed in full.
                                                                                                             Case 19-11743-JTD
                                                                                                             Doc 843-1
                                                                                                             Filed 08/23/21
                                                                                                             Page 6 of 6




DOCS_DE:234607.2 65988/003                 5
